 

Case 1:16-cv-09517-LAK Document 282 Filed 12/18/19 Page1of1

CALIHAN LAW ||| rene.
PLLC Writer’s Direct Dial: 585-281-2593
Email: rcalihan@calihanlaw.com

Office: New York, New York

December 18, 2019

Hon. Katharine H. Parker
United States Magistrate Judge
United States Courthouse

500 Pearl St.

New York, NY 10007-1312

Re: Daniel Kleeberg, Lisa Stein and Audrey Hays v. Lester Eber, et al.
Civ. Action No.: 16-cv-09517-LAK-KHP

Dear Judge Parker:

For a number of reasons, including health issues involving my 95 year-old mother that
have required repeated medical attention this week, I have asked all counsel in this proceeding if
they would consent to an extension of the due date for filing of the reply papers in the pending
summary judgment motions from this Friday, December 20 to Monday December 23. They have
all graciously agreed, with the caveat that such an extension would not impact the oral argument
date now scheduled for January 8, 2020, subject to Your Honor’s approval.

Accordingly, please consider this request for such an extension to December 23 of the
deadline for the pending summary judgment motion reply papers in this action.

All counsel have reviewed and approved this letter.

Thank you for your continued attention to this matter. And very best wishes for the

coming Holidays.

Respectfully submitted,

12 O 8.24)

Robert B. Calihan

cc: Brian Brook, Esq. (via ECF)
Colin D. Ramsey, Esq. (via ECF)
Paul Keneally, Esq. (via ECF)

Reynolds Arcade Building - Suite 620 + 16 East Main Street - Rochester, New York 14614
